Citation Nr: 0431132	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-03 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability, to include as due to an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  

3.  Entitlement to service connection for a cervical spinal 
disability, to include as due to an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  

4.  Entitlement to service connection for bilateral eye 
disability, to include as due to an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  

5.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  

6.  Entitlement to service connection for a right ankle 
disability, to include as due to an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  

7.  Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  

8.  Entitlement to service connection for a left wrist 
disability, to include as due to an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  

9.  Entitlement to service connection for a chronic 
disability manifested by joint pains in the hands, right 
wrist, and right shoulder, and by generalized muscle aches 
due to an undiagnosed illness or medically unexplained 
chronic multisymptom illness.  

10.  Entitlement to service connection for a chronic 
disability manifested by heat intolerance and sweats due to 
an undiagnosed illness or medically unexplained chronic 
multisymptom illness.  

11.  Entitlement to service connection for a chronic 
disability manifested by memory loss due to an undiagnosed 
illness or medically unexplained chronic multisymptom 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1988 to May 
1991, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating determination by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 2002, the veteran provided testimony in support of 
his appeal at a hearing before a Decision Review Officer at 
the RO.  A transcript of that hearing is of record.  

When this case arrived at the Board, it initially appeared 
that the appellant may have failed to perfect his appeal to 
the Board by filing a timely substantive appeal prior to 
November 2, 2001, as required by 38 C.F.R. § 20.302.  
However, in response to the Board's letter of April 30, 2004, 
the representative submitted a copy of a VA Form 9, Appeal to 
the Board of Veterans' Appeals, date-stamped to show its 
timely receipt at the RO in September 2001.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The appellant served in Southwest Asia from October 1990 
to April 1991.  

3.  The appellant does not currently have PTSD.  

4.  The appellant's complaints of low back pain are 
associated with the recognized diagnosis of low back strain 
with degenerative arthritis at L5-S1, which is unrelated to 
service.  

5.  The appellant's complaints of neck pains are associated 
with the recognized diagnosis of chronic cervical strain, 
which is unrelated to service.  

6.  The appellant currently has refractive error of the eyes, 
with exophoria and left hyperphoria/hypertrophia which are 
unrelated to service.  

7.  The appellant currently has a skin rash on the left lower 
leg which is diagnosed as lichen simplex, and which is 
unrelated to service.  

8.  The appellant's complaints of right ankle pain are 
associated with the recognized diagnosis of degenerative 
arthritis of the right ankle, which is unrelated to service.  

9.  The appellant's complaints of left knee pain are 
associated with the recognized diagnosis of degenerative 
arthritis of the left knee, which is unrelated to service.  

10.  The appellant's complaints of left wrist pain are 
associated with the recognized diagnosis of chronic left 
wrist strain, which is unrelated to service.  

11.  Service connection has already been granted for 
undiagnosed complaints of joint pain in the hands, right 
wrist, and right shoulder, and of generalized muscle aches, 
as symptoms of chronic fatigue syndrome.  

12.  The appellant is not objectively shown to currently have 
a chronic disability manifested by heat intolerance, sweats, 
or by memory loss.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  Entitlement to service connection for a low back 
disability, to include as due to an undiagnosed illness, is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

3.  Entitlement to service connection for a cervical spinal 
disability, to include as due to an undiagnosed illness, is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

4.  Entitlement to service connection for bilateral eye 
disability, to include as due to an undiagnosed illness, is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

5.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness, is not established.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

6.  Entitlement to service connection for a right ankle 
disability, to include as due to an undiagnosed illness, is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

7.  Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness, is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

8.  Entitlement to service connection for a left wrist 
disability, to include as due to an undiagnosed illness, is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

9.  In view of the prior grant of service connection for 
chronic fatigue syndrome, the appeal seeking service 
connection for a chronic disability manifested by joint pains 
in the hands, right wrist, and right shoulder, and by 
generalized muscle aches, is moot.  38 U.S.C.A. §§ 7104, 7108 
(West 2002).  

10.  Entitlement to service connection for a chronic 
disability manifested by heat intolerance and sweats due to 
an undiagnosed illness or medically unexplained chronic 
multisymptom illness is not established.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2004).  

11.  Entitlement to service connection for a chronic 
disability manifested by memory loss due to an undiagnosed 
illness or medically unexplained chronic multisymptom illness 
is not established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated December 27, 1999; August 24 
and November 30, 2000; January 19, 2001; and April 24, 2003.  
In the latter letter, the RO specifically informed the 
appellant of what the evidence must show in order to support 
his claims.  The appellant was then specifically asked to 
inform the RO of any additional evidence or information which 
he thought would support his claim, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA medical records have been obtained.  The 
appellant has had competent representation throughout most of 
the course of the present appeal, and neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
present claims.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO initially adjudicated the claims at 
issue in this appeal in October 2000, just before the 
enactment of the VCAA.  Subsequently, extensive notification 
and evidentiary development were accomplished in accordance 
with the VCAA.  The claims were last adjudicated on a de novo 
basis in October 2002 and February 2003, just prior to the 
issuance of the last VCAA notification letter in April 2003.  
However, no new evidence or other affirmative response was 
received from the appellant pursuant to the April 2003 
notification, and there is no indication or reason to believe 
that the ultimate decision of the RO on the merits of these 
claims would have been different had the claims not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The appellant had active service from December 1988 to May 
1991, including service in Southwest Asia from October 1990 
to April 1991.  Service connection is presently in effect for 
chronic fatigue syndrome, rated 20 percent disabling; 
patellofemoral syndrome of the right knee, rated 10 percent 
disabling; degenerative changes of the left ankle, rated 
10 percent disabling; right temporomandibular joint 
dysfunction, rated 10 percent disabling; and for a perforated 
tympanic membrane, noncompensably rated.  

At the time of his medical examination in August 1988, prior 
to his induction into active service, the appellant reported 
that the had had a lazy left eye since birth, but that he was 
able to move the left eye in all directions and in concert 
with the right eye.  The examination disclosed that all 
ocular movements were done well with no diplopia, nystagmus, 
etc.  The pupils were reactive, retinae were normal, and 
uncorrected visual acuity was 20/20 in both eyes.  No other 
relevant complaints or abnormal findings were reported on 
this medical examination.  

In March 1989, the appellant was treated for mild shin 
splints and a contusion of the right knee.  His shins 
continued to bother him into April 1989, and it was reported 
that this was probably an overuse syndrome related to 
physical exercise and not to trauma.  X-ray films of both 
lower legs in May 1989 were normal.  

The appellant also experienced a hyperextension injury to the 
left shoulder during a football game in May 1989 which was 
assessed as a mild rotator cuff strain.  In August 1989, the 
appellant was treated for a left ankle sprain.  

In May 1991, upon his return from Southwest Asia, the 
appellant specifically denied having any skin rash or skin 
infection; nightmares or trouble sleeping; recurring thoughts 
about his experiences during Desert Shield/ Storm; exposure 
to chemical or germ warfare; or any other medical problems.  
Several days later, in connection with his separation medical 
examination, the appellant again reported having a lazy left 
eye, and he also indicated that he had fractured his 
(unspecified) wrist while in the third grade.  Except for a 
small external hemorrhoid and a nontender left varicocele, 
medical and psychiatric evaluation of the appellant at this 
time was normal.  His vision was also normal, and he did not 
require glasses.  

VA outpatient treatment records dating from November 1999 
onwards are of record.  X-ray films of the lumbosacral spine 
taken in November 1999 disclosed degenerative (arthritic) 
changes at L5-S1.  In December 1999, the appellant complained 
of migratory joint pains, mainly stiffness in the hands, 
ankles, and wrists; a skin rash on his legs, shins, and 
groin; decreased visual acuity in the left eye, especially at 
night; decreased exercise tolerance; and heat 
intolerance/sweating.  He explained that he felt that he 
sweated more than he had in the past.  Physical examination 
of the appellant at this time was normal except for an 
excoriated plaque on the left shin consistent with eczema, 
which was later identified as lichen simplex.  

Extensive psychological testing of the appellant was 
conducted by VA in December 1999.  Although the appellant 
complained of short-term and long-term memory problems, all 
seven memory test scores were reportedly within normal 
limits.  Other tests disclosed extreme anxiety and moderate-
to-marked depression.  Further evaluation for PTSD was 
recommended.  

A VA mental health initial evaluation of the appellant in 
January 2000 resulted in no specific diagnosis.  It was 
reported that the appellant allegedly served in combat during 
the Gulf War and was complaining of fatigue, loss of 
motivation, rashes, vision problems, hearing problems, poor 
memory, and joint aches.  No specific stressor events in 
service were listed at this time -- just unspecified 
"traumatic events."  

A clinical impression of cervical strain/cervical muscle 
strain was reported on VA outpatient visits in January and 
September 2000.  Refractive error and unremarkable ocular 
health were the findings on a VA eye examination of the 
appellant in March 2000; a later VA eye examination in 
September 2000 revealed no sign of amblyopia; correctable 
vision of 20/20 in each eye with only a minor prescription; 
and left hyperphoria/hypertrophia.  

On a VA general medical examination in September 2000, the 
appellant complained of multiple joint and muscle pains, 
including transient pains in the ankles, knees, wrists, and 
fingers, as well as in the lumbar spine.  He reported 
injuring his left ankle in service, but denied receiving any 
treatment in service for his right ankle, either knee, or 
either wrist.  He also claimed that he first developed back 
pain in 1990, before his Gulf War duty, but he mentioned no 
postservice back treatment prior to the recent VA X-ray 
studies.  Finally, he indicated that his skin rash, diagnosed 
as lichen simplex, developed shortly after his return from 
the Gulf War.  The reported diagnoses on this medical 
examination of the appellant included arthralgia (undiagnosed 
illness) with a normal range of motion in the ankles, knees, 
wrists, and fingers; low back strain with degenerative 
arthritis at L5-S1; and lichen simplex of the left calf.  

In December 2000, the appellant submitted a written statement 
listing 10 stressor events which allegedly occurred during 
service.  He was unable to provide sufficient specific 
information concerning dates and locations to permit VA or 
the service department to verify any of these claimed 
stressor events.  

On a routine follow-up visit to the VA Outpatient Clinic in 
January 2001, the appellant complained of migratory joint 
pains involving the hands, ankles, and wrists; a migratory 
skin rash that had involved the legs, shins, and groin; and 
difficulty with memory and concentration.  A thorough 
evaluation, including lab work, was negative for systemic 
arthritis; and he reportedly continued to have a skin rash on 
the lower leg.  He was to continue topical treatment for 
lichen simplex chronicus; and he was referred to the Mental 
Health Clinic for re-evaluation and possible treatment for 
questionable PTSD.  

The appellant underwent an initial evaluation at the VA 
Mental Health Clinic in February 2001.  He reported a 10-year 
history of irritability, memory problems, distressing 
recollections of events during the Gulf War, and a depressed 
mood.  He listed three stressor events which allegedly 
occurred during his military service.  Nightmares were not 
very prominent at the present time, but had been very 
frequent in the years immediately following the war; he also 
endorsed some instances of hypervigilance, but declined to 
describe them.  He had a history of alcohol abuse, and a 
remote history of heavy illicit drug use.  The Axis I 
diagnoses at this time were of a major depressive disorder 
and PTSD which were felt to be exacerbating his many somatic 
symptoms.  Counseling at the Vet Center was recommended, but 
the appellant was very reluctant to commence this counseling 
and soon discontinued it.  The appellant also continued to be 
seen regularly at the VA Mental Health Clinic.  By October 
2001, his treating physician and the Chief of the VA 
Psychiatric Service reported that the appellant had a history 
of PTSD, although he was a very poor historian; and that the 
event which surfaced most in his nightmares (killing another 
man) did not meet the criteria for a diagnosis of PTSD.  It 
was again noted that he needed therapy from the Vet Center 
focusing on anger management.  

VA medical records also reflect outpatient visits in July 
2001 for left knee pain with a normal X-ray, and in August 
2001 for chronic neck pain, also with normal X-ray studies.  

In March 2002, a Readjustment Counselor at the local Vet 
Center wrote to say that the appellant had sporadically 
attended scheduled appointments at the Vet Center for 
approximately one year.  The writer, who held a Master of 
Education degree, was of the opinion that the appellant had 
endorsed enough critical DSM-IV criteria consistent with the 
diagnosis of PTSD based upon unverified stressor events 
occurring during service.  

At the April 2002 hearing, the appellant testified that he 
sought service connection for disabilities of both ankles on 
a direct basis as well as on the basis of an undiagnosed 
illness.  He also listed three stressor events in service 
which, he alleged, precipitated PTSD.  On the day of the 
hearing, he had a skin rash on his left shin, but alleged 
that it migrated from time to time, sometimes involving his 
ankles or both legs.  He also testified that he sometimes 
sweated a great deal, up to 10 times the normal amount, even 
when he was cold and shivering.  He did not wear glasses, but 
complained that he sometimes had trouble focusing his vision.  

A VA eye examination of the appellant in April 2002 resulted 
in a clinical assessment of refractive error, and exophoria 
with left hyperphoria.  The dilated ocular health was 
unremarkable.  X-ray films in May 2002 of both ankles 
disclosed minimal degenerative changes (arthritis).  A 
dermatology note in May 2002 reflects a complete skin 
examination, including the face, ears, scalp, neck, chest, 
axillae, both arms, hands, both legs, feet, buttocks, and 
external genitalia.  This examination disclosed only a 
lichenified plaque on the left shin.  

In July 2002, the appellant was accorded a comprehensive PTSD 
examination by a VA physician who had previously treated him 
and who was already familiar with his case.  Following the 
interview of the appellant, the examiner also reviewed the 
entire VA claims file and all relevant medical records, 
including the March 2002 note from the Vet Center counselor 
and records of prior PTSD evaluations and psychological 
testing of the appellant.  The appellant reported that he had 
never been hospitalized for psychiatric reasons; did not 
currently have a psychiatrist or a therapist, and was taking 
no psychiatric medicines at the present time.  He added that 
he had stopped going to therapy at the Vet Center because it 
was too difficult to talk about his symptoms.  

The appellant reported two stressors which occurred during 
his service in Kuwait and Saudi Arabia.  The main stressor, 
which caused the majority of his current symptoms, was an 
event which happened after the cease-fire.  The appellant was 
driving a humvee down the road when he saw a presumed 
"enemy" soldier on the side of the road crawling inside of 
a carpet.  The appellant reported that he ran over the carpet 
and saw the soldier's legs kick and then stop moving.  The 
appellant informed his lieutenant of this, but was told to 
keep going.  He stated that he did not feel that his life was 
in danger at this time, and that this event did not bother 
him at the time as "I figured I was doing my job."  

The appellant also described an incident in which he was 
driving around Kuwait after dark searching for gasoline, when 
an Arab soldier, who was not a member of the enemy forces, 
stopped the truck and pointed his gun at the appellant while 
yelling in Arabic.  The appellant reported that, at this 
time, he thought he was going to be shot, although the 
incident eventually resolved without injury to anyone.  The 
appellant denied any other specific stressors.  

The appellant reported that, after service, he was drinking 
heavily, held numerous jobs, had multiple arrests for 
alcohol- and driving-related incidents, and had frequent 
arguments with the police leading to more arrests and jail 
time.  He had three children and reported that his 
relationship with his wife was "good," although she did not 
like his anger and irritability.  He reported that he had a 
history of violence against inanimate objects and violent 
episodes with other people.  He admitted to road rage as 
well, but maintained that he was now able to "walk away" 
from disagreements with others.  He denied any history of 
suicide attempts, and he denied any other traumatic 
experiences.  

The appellant reported having frequent nightmares (two or 
three times per month) about the incident in which he ran 
over a soldier after the cease-fire.  These nightmares would 
get worse when he has to deal with "government issues," 
including coming to therapy or psychiatric appointments.  He 
further reported that, in the past after waking up from a 
nightmare, he had punched his wife.  Initially, when he first 
returned from the Persian Gulf, he had nightmares about other 
things that happened to him; but currently he dreamed 
exclusively about the carpet incident.  The appellant 
reported that he also had flashbacks in which he felt that he 
was back in the Persian Gulf; however, he said that these 
were decreasing in frequency.  

On mental status examination, the appellant had no 
psychomotor agitation or retardation, his affect was full and 
euthymic, and he laughed appropriately.  His speech was 
notable for frequent swearing, but was otherwise without 
abnormality.  His thought process appeared logical and goal-
directed; and his thought content was without suicidal or 
homicidal ideation, without auditory or visual 
hallucinations, without delusions, and without paranoia.  His 
insight and judgment were fair.  He was alert and oriented 
times three; he appeared to be able to maintain his 
activities of daily living without difficulty; and he 
reported no difficulty with sleep impairment or impulse 
control.  He reported occasional panic attacks, but could not 
describe any precipitating stresses.  

The VA psychiatric examiner concluded that the appellant did 
not meet the DSM-IV criteria for PTSD.  Specifically, 
although the appellant reported having recurrent distressing 
dreams of the stressor incident in which the he ran over a 
man in a carpet, this event did not evoke intense fear, 
helplessness, or horror in the appellant at the time of the 
event, thereby failing to meet criterion A of DSM-IV for a 
diagnosis of PTSD.  Likewise, although the other claimed 
stressor meets criterion A of DSM-IV in that the appellant 
feared that his life was in danger while the Arab soldier 
held a gun on him, this event did not currently cause 
recurrent distressing dreams or recollections or any other of 
the recognized symptoms of PTSD enumerated by criterion B of 
DSM-IV.  According to this VA psychiatric expert, the 
appropriate Axis I diagnosis for the appellant was a chronic 
adjustment disorder with mixed disturbance of emotions and 
conduct.  

In August 2002, the appellant was accorded a comprehensive VA 
joints examination.  The claims file was reviewed prior to 
this examination.  X-ray studies of the left knee at this 
time were consistent with degenerative arthritis.  X-ray 
films of the wrists were normal, as was physical examination 
of the right wrist; the left wrist was diagnosed with chronic 
left wrist strain.  X-rays of the cervical spine were also 
normal, and chronic neck strain was diagnosed based upon the 
appellant's current symptoms of pain and paravertebral muscle 
spasms.  No rheumatological reason was found for any of the 
appellant's joint complaints.  The appellant was also found 
to have chronic fatigue syndrome which was manifested in part 
by generalized muscle aches and migratory joint pains of the 
ankles, wrists, hands, etc.  Physical examination of the 
appellant at this time also disclosed a rash on the left 
lower leg which had previously been diagnosed as lichen 
simplex chronicus.  

In February 2003, a copy of a written (but uncertified) 
statement was received in which a service comrade of the 
appellant signed his name to indicate that the appellant's 
descriptions of the two stressor incidents mentioned on the 
July 2002 VA examination were true.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
a psychosis to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

During the course of the present claim, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Subsequent 
amendments to this regulation, effective March 7, 2002, did 
not change these provisions.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations  prescribed under 
38 U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

A.  PTSD:  

The appellant has not been consistent in describing the 
alleged stressor events in service which precipitated his 
claimed PTSD.  Initially, he listed 10 such stressor events, 
although not with the specificity necessary to enable either 
VA or the service department to verify that these events had 
actually occurred; later, the appellant listed only three 
stressor events before finally settling on just two which, at 
least, have been somewhat corroborated by a service comrade.  

The competence of the Readjustment Counselor (M. Ed.) at the 
Vet Center to offer a medically valid diagnosis of PTSD is 
questionable, and it is significant that, although the 
appellant's treating physicians at the VA Mental Health 
Clinic initially reported a diagnosis of PTSD based largely 
upon an uncritical acceptance of his many unverified 
stressors, they later expressed doubts concerning the 
validity of this diagnosis.  The July 2002 VA PTSD 
examination of the appellant is by far the most comprehensive 
and convincing psychiatric evaluation of the appellant of 
record, being based upon both a comprehensive interview with 
the appellant by a VA physician already familiar with his 
case, and upon a review of all of the relevant historical 
material contained in the claims file.  Accordingly, the 
Board adopts both the clinical findings and medical opinion 
reported on that VA psychiatric examination, and concludes 
that the appellant does not currently have PTSD.  
Accordingly, the appeal will be denied.  

B.  Low Back Disability:  

The appellant's current complaints of low back pain are 
associated with the recognized diagnosis of chronic low back 
strain with degenerative arthritis at L5-S1.  Consequently, 
service connection under the law and regulations governing 
undiagnosed illnesses in Persian Gulf veterans is not 
appropriate.  There is no medical evidence of this disability 
during service or for many years afterward, nor is there 
medical evidence of a nexus between this disability and the 
veteran's military service.  Therefore, service connection is 
not warranted for this disability.  

C. Cervical Spinal Disability:  

The appellant's current complaints of neck pain are 
associated with the recognized diagnosis of chronic cervical 
strain.  Consequently, service connection under the law and 
regulations governing undiagnosed illnesses in Persian Gulf 
veterans is not appropriate.  Likewise, direct service 
connection is not appropriate for this disability, which is 
not shown to have been present until years after service and 
is not shown by competent medical evidence to be related in 
any way to service.  

D.  Bilateral Eye Disability:  

No chronic eye disability stemming from a chronic undiagnosed 
illness or from a medically unexplained chronic multisymptom 
illness is reflected by the medical evidence of record.  A 
"lazy" left eye has been present since childhood, as noted 
at the time of the appellant's entry into active service in 
1988 and at the time of his separation from service in 1991.  
Refractive error has only been reported after service and is, 
in any case, not a disability for which service connection 
can be granted.  38 C.F.R. § 3.303(c).  Likewise, the 
exophoria and left hyperphoria/hypertropia noted on recent 
postservice eye examinations of the appellant were never 
reported as present during service or for many years 
afterward.  In the absence of any competent medical evidence 
establishing a nexus between these current eye disabilities 
and service, this appeal will also be denied.  

E.  Skin Rash:  

The only skin disability documented in the postservice 
medical records is lichen simplex on the left shin, a 
recognized diagnosis.  This skin disorder was not reported 
during service or for years afterward, and the record 
contains no medical evidence of a nexus between this disorder 
and the veteran's military service.  Accordingly, this claim 
will also be denied.  

F.  Right Ankle Disability:  

Service connection has already been established for a left 
ankle disability which was first treated during service.  
However, the service medical records do not reflect the 
presence of a right ankle disability at any time during 
service.  The appellant's current complaints of right ankle 
pain are associated with the recognized diagnosis of 
degenerative arthritis of the right ankle joint, which was 
first diagnosed based upon X-ray findings in May 2002.  
Moreover, there is no medical evidence of a nexus between 
this disability and the veteran's military service.  
Consequently, service connection is not warranted for this 
disability.  

G.  Left Knee Disability:  

The appellant's current complaints of left knee pain are 
associated with the recognized diagnosis of degenerative 
arthritis of the left knee joint, as clinically manifested on 
X-ray studies dating from August 2002.  There is no medical 
evidence suggesting the presence of this disability within 
one year of the appellant's discharge from service, nor is 
there any medical evidence of a nexus between this disability 
and the veteran's military service.  Therefore, service 
connection is not in order for this disability.  

H.  Left Wrist Disability:  

The appellant's current complaints of left wrist pain are 
associated with the recognized diagnosis of chronic left 
wrist strain, as noted on the August 2002 VA examination.  
This disability was not clinically noted during service or 
for many years afterward, nor is there any medical evidence 
suggesting that it is etiologically related to service.  
Accordingly, this claim must also fail.  



I.  Undiagnosed Pains in the Hands, Right Wrist, and Right 
Shoulder, and Muscle Aches:  

Service connection has already been granted for chronic 
fatigue syndrome which is manifested in part by migratory 
pains in various joints, including the hands, right wrist, 
right shoulder, and by generalized muscle aches, according to 
the report of the August 2002 VA examination.  Since these 
symptoms are already manifestations of a service-connected 
disability, the present appeal involving another claim for 
service connection for the same symptoms is moot, and it will 
be dismissed for this reason.  

J.  Heat Intolerance, Sweats, Memory Loss:  

The appellant has claimed entitlement to service connection 
for an undiagnosed illness or a medically unexplained chronic 
multisymptom illness manifested by heat intolerance, sweats, 
and/or memory loss.  However, despite the appellant's 
subjective complaints concerning these symptoms, there is no 
objective evidence of these alleged symptoms.  In fact, on 
extensive psychological testing of the appellant in December 
1999, all seven memory test scores were reported to be within 
normal limits.  In the absence of objective indications of a 
chronic disability manifested by these symptoms, or of other, 
non-medical indicators capable of independent verification, 
these claims must also be denied.  




ORDER

Service connection for PTSD is denied.  

Service connection for a low back disability, to include as 
due to an undiagnosed illness or medically unexplained 
chronic multisymptom illness is denied.  

Service connection for a cervical spinal disability, to 
include as due to an undiagnosed illness or medically 
unexplained chronic multisymptom illness is denied.  

Service connection for bilateral eye disability, to include 
as due to an undiagnosed illness or medically unexplained 
chronic multisymptom illness is denied.  

Service connection for a skin rash, to include as due to an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness is denied.  

Service connection for a right ankle disability, to include 
as due to an undiagnosed illness or medically unexplained 
chronic multisymptom illness is denied.  

Service connection for a left knee disability, to include as 
due to an undiagnosed illness or medically unexplained 
chronic multisymptom illness is denied.  

Service connection for a left wrist disability, to include as 
due to an undiagnosed illness or medically unexplained 
chronic multisymptom illness is denied.  

Service connection for a chronic disability manifested by 
heat intolerance and sweats due to an undiagnosed illness or 
medically unexplained chronic multisymptom illness is denied.  

Service connection for a chronic disability manifested by 
memory loss due to an undiagnosed illness or medically 
unexplained chronic multisymptom illness is denied.  

The appeal seeking service connection for a chronic 
disability manifested by joint pains in the hands, right 
wrist, and right shoulder, and by generalized muscle aches, 
due to an undiagnosed illness or medically unexplained 
chronic multisymptom illness is dismissed as moot.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



